DETAILED ACTION
                                                                                                                                     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claims 1-10, are rejected under 35 U.S.C. 103 as being unpatentable over Awofeso et al. (US 7,731,819) as evidenced by Marinack et al. (US 5,690,788) (Marinack is incorporated by reference into Awofeso, col. 15, lines 27-33) in view of Wallsten (GB 2128551).
           Claims 1-3, 8-9: Awofeso discloses a method for forming tissue paper.   The method includes: forming a tissue web on a papermaking machine, transferring the tissue web to a heated drying drum 26, creping the tissue web off of the drum with an undulatory creping blade 27 to form a tissue paper, and taking the tissue paper up on a reel drum 28 (col. 13, line 60 to col. 14, line 47, Figure 1).   The tissue paper includes multiple plies (col. 3, lines 31-36) joined together by lamination or by a similar method.  It is not disclosed, however, it would have been obvious, to one skilled in the art at the time the invention was filed, that the formed tissue lint value and bulk softness be optimized and be within the claimed ranges since the use of the undulatory creping blade creates a net lint difference of 3 and softness difference of 2 as disclosed in Marinack (Table 23, col. 48).   Also, it would have been obvious to one skilled in the art that the blade shelf be optimized in order to obtain desired creping results.  Awofeso is silent on the creping blade being covered by wear resistant material.  Wallsten discloses a multipurpose scraper which may be used as a creping blade, the blade being coated by thermal spraying with a wear resistant material from either ceramic material or metal carbide (Abstract).  It would have been obvious to one skilled in the art to combine the teachings of Awofeso and Wallsten since the application of wear resistant coating would extend the life of the creping blade of Awofeso.   The tissue paper is free of surface deposited softener agents or lotions.   The tissue paper is used as a towel or as a napkin (Awofeso, col.6, lines 65-67).
           Claims 4-6, 10: the invention is disclosed per claim 1, above.  The creping blade set up angle, blade bevel and pocket are shown in Figures 7, 8A, 8B, of Awofeso.  
           Claim 7: the invention is disclosed per claim 1, above.  The speed differential between the drying drum and the reel drum is not disclosed, however, it would have been obvious, to one skilled in the art at the time the invention was filed, that the above speed difference be optimized in order to obtain desired product results.  
                                                                                                                                  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2)       Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of patent US 10,941,525.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application claims and the patent claims recite a method for forming tissue paper including: forming a tissue web on a papermaking machine; transferring the tissue web to a heated drying drum; creping the tissue web off of the drum with a creping blade to form the tissue paper; and taking the tissue paper up on a reel drum, the tissue paper having a lint value of less than 5.5 and a bulk softness TS7 of 10 or less, and the tissue paper being free of any surface deposited softener agents or lotions.  It would have been obvious to one skilled in the art at the time the invention was filed that the creping blade include a wear resistant material.  

Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748